Hall, Justice.
1. The judge did not abuse his discretion in refusing to grant a new trial, after there had been three verdicts in favor of the defendant, in a case where the evidence was directly conflicting on all the material issues presented.
2. We are unable to say that there was error in rejecting the transcript from the books of the witness, who furnished it in response to a subpmna duces tecum served on him. While this transcript, whatever it was, appears to have been furnished in strict compliance with the provisions of the Code, §3517, yet it does not appear in the record, and it is impossible for us to determine whether it was pertinent and relevant evidence, nor does it appear upon what ground it was repelled, and in the absence of anything showing error, we must presume that the judge committed none. It is certainly incumbent upon the party alleging error to show it.
Judgment affirmed.